A motion is filed in this court to affirm on certificate a judgment rendered in the district court of Shelby county. The judgment was rendered on April 26, 1911, notice of appeal was given May 27th, and appeal bond executed and filed on June 7th. The law placing Shelby county in the Sixth appellate district, however, was not in force at the time the appeal in this case was perfected. Acts 1911, p. 269. Consequently this particular court has no jurisdiction to entertain the appeal. See Gordon v. Daniels, 104 S.W. 786, and Gordon v. Willson, 101 Tex. 43,104 S.W. 1043. As this court is without jurisdiction to entertain the appeal, it follows that it has not jurisdiction to entertain any proceeding to affirm on certificate, as provided by article 1016 of the Revised Civil Statutes of 1895.
The motion is dismissed for want of jurisdiction. *Page 146